
	

113 HR 1477 IH: Simon Wiesenthal Holocaust Education Assistance Act
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1477
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Mr.
			 Waxman, Mr. Rangel,
			 Mr. Grimm, and
			 Mr. Pierluisi) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To authorize the Secretary of Education to award grants
		  to educational organizations to carry out educational programs about the
		  Holocaust.
	
	
		1.Holocaust educational
			 programPart D of title V of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is
			 amended by adding at the end the following new subpart:
			
				22Holocaust
				Education Assistance Program
					5631.Short
				titleThis subpart may be
				cited as the Simon Wiesenthal
				Holocaust Education Assistance Act.
					5632.Findings and
				purposes
						(a)FindingsCongress
				finds the following:
							(1)The Holocaust was
				a historical event that resulted in the systemic, state-sponsored, mass murders
				by Nazi Germany of 6,000,000 Jews, along with millions of others, in the name
				of racial purity.
							(2)Six States (California, Florida, Illinois,
				Indiana, New Jersey, and New York) now mandate that the Holocaust be taught in
				the educational curriculum, and 11 States (Alabama, Connecticut, Georgia,
				Mississippi, Missouri, Nevada, North Carolina, South Carolina, Tennessee,
				Washington, and West Virginia) recommend teaching the Holocaust but the funds
				necessary to carry out those recommendations may not be available.
							(3)The Holocaust is a sensitive and difficult
				subject to teach effectively, and educators need appropriate teaching tools and
				training to increase their knowledge of the Holocaust and enhance the
				educational experience.
							(b)Statement of
				purposeIt is the purpose of this subpart—
							(1)to educate
				students in the United States so that they—
								(A)may explore the
				lessons that the Holocaust provides for all people; and
								(B)may be less
				susceptible to the falsehood of Holocaust denial and to the destructive
				messages of hate that arise from Holocaust denial; and
								(2)to provide
				resources and support for educational programs that—
								(A)portray accurate
				historical information about the Holocaust;
								(B)sensitize
				communities to the circumstances that gave rise to the Holocaust;
								(C)convey the lessons
				that the Holocaust provides for all people; and
								(D)develop curriculum guides and provide
				training to help teachers incorporate the study of the Holocaust and its
				lessons into mainstream disciplines.
								5633.Program
				authorizedThe Secretary is
				authorized to award grants to educational organizations to carry out proposed
				or existing Holocaust educational programs.
					5634.ApplicationThe Secretary may award a grant under this
				subpart only to an educational organization that has submitted an application
				to the Secretary at such time, in such manner, and containing such information
				as the Secretary may require.
					5635.Use of
				grants
						(a)In
				GeneralAn educational organization receiving a grant under this
				subpart may use the grant only to carry out the Holocaust education program for
				which the grant was provided.
						(b)RequirementsAn
				educational organization receiving a grant under this subpart shall comply with
				the following requirements:
							(1)Continuation of
				eligibilityThe educational organization shall, throughout the
				period that the educational organization receives and uses the grant, continue
				to be an educational organization.
							(2)Supplementation
				of existing fundsThe educational organization shall ensure that
				the grant is used to supplement, and not supplant, non-Federal funds that would
				otherwise be available to the educational organization to carry out the
				Holocaust education program for which the grant was provided.
							(c)Additional
				ConditionsThe Secretary may require additional terms and
				conditions in connection with the use of grants provided under this subpart as
				the Secretary considers appropriate.
						(d)Cooperative
				arrangementsThe Secretary
				should encourage educational organizations to work cooperatively with State
				educational agencies or local educational agencies in applying for and using
				grants under this subpart.
						5636.Selection
				criteria
						(a)In
				GeneralThe Secretary shall award grants under this subpart in
				accordance with competitive criteria to be established by the Secretary.
						(b)Consultation
				With Holocaust EducatorsIn establishing the competitive criteria
				under subsection (a), the Secretary shall consult with a number of prominent
				educators in the field of Holocaust education, to be determined by the
				Secretary.
						5637.Review and
				sanctions
						(a)Annual
				ReviewThe Secretary shall review at least annually each
				educational organization receiving a grant under this subpart to determine the
				extent to which the educational organization has complied with the provisions
				of this subpart and the regulations issued under this subpart.
						(b)Imposition of
				SanctionsThe Secretary may
				impose one or more sanctions, to be determined by the Secretary, on an
				educational organization for the failure of the educational organization to
				comply substantially with the provisions of this subpart or the regulations
				issued under this subpart.
						5638.Annual
				reportNot later than February
				1 of each year, the Secretary shall submit to the Congress a report describing
				the activities carried out under this subpart and containing any related
				information that the Secretary considers appropriate.
					5639.DefinitionsIn this subpart:
						(1)Educational
				organizationThe term educational organization means
				an entity—
							(A)described in
				section 501(c)(3) of the Internal Revenue Code of 1986;
							(B)exempt from tax
				under section 501(a) of the Internal Revenue Code of 1986; and
							(C)organized and
				operated for cultural, literary, or educational purposes.
							(2)Holocaust
				education programThe term Holocaust education
				program means a program that—
							(A)has as its
				specific and primary purpose to improve awareness and understanding of the
				Holocaust; and
							(B)to achieve such
				purpose, furnishes one or more of the following:
								(i)Educational
				materials.
								(ii)Student and
				school-based activities, including field trips.
								(iii)Teacher
				training.
								(iv)Any other good or
				service designed to improve awareness and understanding of the
				Holocaust.
								(3)HolocaustThe
				term Holocaust means the systemic, state-sponsored, mass murders
				by Nazi Germany of 6,000,000 Jews, and millions of others, in the name of
				racial purity.
						5640.RegulationsThe Secretary shall issue any regulations
				necessary to carry out this subpart.
					5641.Authorization
				of appropriationsThere is
				authorized to be appropriated to the Secretary for the first fiscal year
				beginning on or after the date of enactment of this subpart, and for each of
				the four succeeding fiscal years, $2,000,000 for grants under this subpart.
				Amounts appropriated pursuant to this subpart shall remain available until
				expended.
					.
		2.Clerical
			 amendmentThe table of
			 contents of the Elementary and Secondary Education Act of 1965 is amended by
			 adding after the item relating to section 5618 the following:
			
				
					Subpart 22—Holocaust Education Assistance Program
					Sec. 5631. Short title.
					Sec. 5632. Findings and purposes.
					Sec. 5633. Program authorized.
					Sec. 5634. Application.
					Sec. 5635. Use of grants.
					Sec. 5636. Selection criteria.
					Sec. 5637. Review and sanctions.
					Sec. 5638. Annual report.
					Sec. 5639. Definitions.
					Sec. 5640. Regulations.
					Sec. 5641. Authorization of
				appropriations.
				
				.
		
